DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office Action is in reply to the application filed on 12/21/2020
Claims 1-19 are currently pending and have been examined.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020, 03/16/2021, 03/30/2021 and 07/29/2021 has been considered by the examiner. An initialed copy of the Form 1449 is enclosed herewith.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an 
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method, terminal and non-transitory computer-readable medium).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claims 1, 18 and 19 recite in part, transmitting…first information including information of a user…; receiving…candidate information related to at least one candidate company and evaluation information related to an evaluation of the at least one candidate company…, the candidate information being based on the first information; and displaying…the candidate information based on the evaluation information.  
The claims recite as a whole a method of organizing human activity because the claim recites a process that allows access to evaluation of a candidate company. This is a method of advertising, marketing or sales activities or behaviors; business relations and/or managing interactions between people. The mere nominal recitation of a generic processor, terminal, server, memory, non-transitory computer readable medium storing a program and generic display region does not take the claims out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. Claims 1, 18 and 19 recite additional elements including a processor, terminal, server, memory, non-transitory computer readable medium storing a program and generic display region that perform the claimed steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processors, memory, and non-transitory computer-readable storage medium). The combination of these additional elements is no more than mere instructions to apply the exception using the generic computer components. Furthermore, the limitations directed to transmitting and receiving information amounts to mere data gathering, which is a form of insignificant extra-solution activity (see MPEP 2106.05(G)). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. As such the computing components are used as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). Similar to claiming the improved speed or efficiency inherent with applying the abstract idea on a computer, in Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) & a process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), the current invention uses a computer system including a processor, memory and non-transitory computer-readable storage medium in order to improve the speed at information is provided. 
For the transmitting is receiving steps that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II), Berkheimer Option 2) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.
Dependent claims 2-17 do not add “significantly more” to the abstract idea. The limitations of the dependent claims are directed to transmitting, receiving, and displaying information. These limitations amount to mere data gathering and which is a form of insignificant extra-solution activity (see MPEP 2106.05(G)). 
Each of the additional limitations of the dependent claims is no more than mere instructions to apply the exception using generic computer components (the processors, memory, and display region). The combination of these additional elements is no more than mere instructions to apply the exception using the generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements amount mere instructions to apply the exception using generic computer components. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson (US Patent #10963848 B1).
Claims 1, 18 and 19: Anderson discloses a terminal configured to transmit/receive information to/from a server, the terminal comprising: a memory configured to a program; and one or more processors configured to execute the program, non-transitory computer readable medium storing a program that, when executed by a processor, causes a terminal including the processor and configured to transmit/receive information to/from a server to perform a display method, a display method for a terminal including a processor and configured to transmit/receive information to/from a server, the display method comprising (see Fig. 4, col. 29, lines 44-55: In an embodiment, the application server 415 is one or more general purpose computers capable of executing programs or scripts. In an embodiment, the web server 410 is implemented as an application running on one or more general purpose computers. The web server and application server may be combined and executed on the same computers. An electronic communication network 425 enables communication between user computers 405, web server 410, application server 415, and database 420):
transmitting, by the terminal, first information including information of a user of the terminal to the server (see col. 26 lines 55-60: receive a service request from a consumer via a web site or an application); 
receiving, by the terminal, candidate information related to at least one candidate company and evaluation information related to an evaluation of the at least one candidate company from the server, the candidate information being based on the first information (see col. 28 lines 34-40: presents peer responses to the consumer. In an embodiment, peer responses to the service request notification are presented to the consumer along with bids received from the service providers and service provider information provided by the system. For example, peer responses, such as service provider reviews and ratings or recommendations or advice on any or all of the bids received by the user, may be integrated into the user interface 200 discussed above. Thus, the consumer can review bids and service provider reviews provided by the system together with the reviews, ratings, and comments provided by the consumer's peers. In a further embodiment, step 320 may aggregate quantitative peer responses, for example by presenting the total number of yes and no votes for each bid or the peer average rating of a service provider); and 
displaying, on a display region of the terminal, the candidate information based on the evaluation information (see col. 28 lines 38-41: For example, peer responses, such as service provider reviews and ratings or recommendations or advice on any or all of the bids received by the user, may be integrated into the user interface).
Claim 2: Anderson discloses transmitting, by the terminal, second information for the transaction to the server, the second information including information of the user and being different from the first information, the second information to be transmitted to a company selected by the user among the candidate information displayed on the display region (see Col. 15 lines 45-60: Once step 135 has matched the service request to one or more service providers (and optionally received a selection of one or more preferred service providers), step 140 solicits bids from one or more of the service providers matched or selected in step 135. In an embodiment, step 140 may automatically notify the selected potential service provider about the service request, provide them with the opportunity to ask questions to clarify the nature of the service request, and/or submit a bid to perform the requested service. Embodiments of step 140 use notifications including information such as a description of the service requested, time and date the service should be performed, images of the job site or work required as provided by the consumer, willingness to pay as provided by the consumer, and other information).
Claim 3: Anderson discloses wherein the displaying displays the candidate information related to the at least one candidate company on the display region by differing a display mode thereof based on the evaluation information (see col. 9 lines 55-64: step 135 filters and ranks qualified service providers according to soft constraints, which are also discussed in detail below. Alternate embodiments of step 135 may perform filtering and ranking in a different order, in conjunction with further types of data analysis, and/or combined into a single data analysis step. In an embodiment, after identifying service provider candidates that meet all of the hard constraints, an embodiment of step 135 will rank order the list based on at least the soft constraints. See also col. 19 lines 20-35: ordering of bids in the user interface presented)
Claim 4: Anderson discloses wherein the evaluation information indicates an order in which to display the at least one candidate company on the display region (see col. 19 lines 20-35: ordering of bids in the user interface presented include: Order by Bid Price—Order service providers based on bid price, ranked from lowest to highest Order by Consumer Rating—Order service providers based on consumer ratings from past services, ranked from highest to lowest…).
Claim 5: Anderson discloses wherein the at least one candidate company includes a first candidate company and a second candidate company, and the displaying displays the second candidate company having a poorer evaluation than the first candidate company based on the evaluation information on the display region (see col. 19 lines 20-35: ordering of bids in the user interface presented include: Order by Bid Price—Order service providers based on bid price, ranked from lowest to highest Order by Consumer Rating—Order service providers based on consumer ratings from past services, ranked from highest to lowest…).
Claim 6: Anderson discloses displaying at least a portion of the evaluation information of the at least one candidate company on the display region based on the evaluation information (see col. 19 lines 61-col. 20 lines 1-10: A user interface can include the following information about each service provider: Service provider's name Bid price Average consumer rating from past services Chart of consumer ratings from past services plotted over time Histogram of distribution of past consumer ratings Self-description of service provider's business and services Photographs, videos or other multimedia relating to previous jobs done by service provider Social graph connections between consumer and service provider Detailed past reviews, consumer ratings, endorsements, and ratings from prior users of the service provider, advice or recommendations from peers of the consumer in one or more social graphs, and third-party websites and content providers).
Claim 7: Anderson discloses transmitting, to the server, user evaluation information by the user as to the company selected by the user (see col. 22 lines 35-38: Following the time and date a service is scheduled to be performed, step 165 may prompt consumers to enter a numerical or qualitative consumer rating and/or review of the service provider's performance. Col. 29 lines 21-29).  
Claim 8: Anderson discloses receiving, from the server, personal information of a person in charge at the at least one candidate company (see col. 25 lines 12-13: allows consumers to receive the contact information of the service provider).  
Claim 9: Anderson discloses receiving personal evaluation information of the person in charge from the server (see col. 22 lines 35-38: Following the time and date a service is scheduled to be performed, step 165 may prompt consumers to enter a numerical or qualitative consumer rating and/or review of the service provider's performance).
Claim 10: Anderson discloses receiving, from the server, company information of a company recommend for the user among the at least one candidate company based on preference information related to a preference of the user (see col. 9 lines 35-42:  identifies the specific service providers who are qualified and best suited to meet a consumer's needs for the received service request in step 135. In general, step 135 may match potential service providers with a service request based on the type of service request, the location of the service request, the time requested and other preferences)
Claim 11: Anderson discloses transmitting, to the server, transaction information related to the transaction with the at least one candidate company (see col. 16 lines 63-col. 17 lines 1-20: facilitates communications between service providers and consumers. In an embodiment, step 145 allows service providers and consumers to communicate with each other via a variety of mechanisms, including email, SMS, phone call, and messages on a web site... Similarly, an embodiment of step 145 allows consumers to ask questions and initiate other communications with one or more service providers during and following the auction. For example, a consumer may have a question about the bid submitted by one of the service providers. In this example, step 145 communicates the consumer's questions to one or more service providers, who are then prompted to reply with answers).
Claim 12: Anderson discloses wherein the transaction information is a message (See col. 16 lines 63-col. 17 lines 1-20: facilitates communications between service providers and consumers. In an embodiment, step 145 allows service providers and consumers to communicate with each other via a variety of mechanisms, including email, SMS, phone call, and messages on a web site...).
Claim 13: Anderson discloses wherein the transaction information is image information for performing the transaction with the at least one candidate company (see col. 15 lines 45-56: use notifications including information such as a description of the service requested, time and date the service should be performed, images of the job site or work required as provided by the consumer).  
Claim 14: Anderson discloses transmitting, to the server, evaluation of the user as to a candidate company selected by the user among the at least one candidate company (see col. 22 lines 35-38: Following the time and date a service is scheduled to be performed, step 165 may prompt consumers to enter a numerical or qualitative consumer rating and/or review of the service provider's performance).
Claim 15: Anderson discloses wherein the displaying displays a plurality of pieces of candidate information related to a plurality of candidate companies on the display region (see col. 16 lines 53-60: the consumer can view the service provider’s business description, certifications and licenses, photographs of prior services, service history on the invention, and consumer ratings and reviews from past customers); and the display method further includes terminating communication of transaction information related to the transaction with a first company other than a second company selected by the user, among the plurality of candidate companies displayed on the display region (see col. 17 lines 25-29: communications may be private and not exposed to any other service providers that are not directly addressed by these communications. Col 22 lines 1-3: receive new bids from new set of qualified service providers).  
Claim 16: Anderson discloses wherein the transaction information is information related to a message, and the communication is executable between the user and a corresponding one of a plurality of company servers associated with the plurality of candidate companies by the message (see col. 16 lines 63-68: facilitates communications between service providers and consumers. In an embodiment, step 145 allows service providers and consumers to communicate with each other via a variety of mechanisms, including email, SMS, phone call, and messages on a web site. ).
Claim 17: Anderson discloses wherein the displaying displays the plurality of pieces of candidate information on the display region, the plurality of pieces of candidate information being changeable on a terminal-to-terminal basis (see col. 19 lines 54-65: In an embodiment of step 155, throughout the duration of the auction, consumers can view service provider bids coming in real-time on a web page, mobile device web page or application, or other medium that that pertains to the service they requested).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Torres (US 20100235228 A1) describes display of the service provider feedback collection and rating system of the present invention showing the search results from a customer query, identifying the service provider, the provider rating, the customer rating, and the overall rating for that service provider, as well as the provider's star rating to provide quick and easy interpretation of the customer query results
Lurie (US 7937439 B2) describes scheduling live advice communication with a selected service provider. 
The service provider system will connect the service seeker with a highest ranking service provider within a relevant field of service and connect the selected service provider with the selected service seeker for a live advice communication. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629